Citation Nr: 1227721	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  00-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to increased ratings for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 50 percent from January 14, 2004 to July 6, 2005, and 70 percent from July 6, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 1999 rating decision by a VARO.  This matter was remanded in June 2003 and January 2008 for further development.  A March 2010 rating decision increased the rating for PTSD from 50 percent to 70 percent effective July 6, 2005.  The claim was then before the Board in February 2011, at which time the Board denied increased ratings for either time period in question.  In a March 2012 Order on a Joint Motion for Partial Remand, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision to the extent that it denied increased ratings for PTSD and remanded the matter for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the March 2012 Joint Motion to the Court, the VA and the appellant agreed that the Board's February 2011 decision should be vacated and the matter remanded for additional development.  

The Veteran was afforded a VA examination in October 2008 relevant to this claim, which both the VA General Counsel and the Veteran agree is inadequate and requires further clarification.  The October 2008 examiner opined that the Veteran suffered from total occupational and social impairment due to his PTSD symptoms, including a significant history of suicidal ideation, planning and intent, as well as homicidal ideation and an inability to maintain minimum personal hygiene, and also indicating that the Veteran had problems with the ability to perform activities of daily living.  Clarification is needed from the October 2008 VA examiner as to how the symptomatology cited in the report by that examiner resulted in total occupational and social impairment.  

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be forwarded to the October 2008 VA examiner for review.  The examiner should be asked to explain how the PTSD symptomatology cited by the examiner in the October 2008 report resulted in total occupational and social impairment.  

     If the October 2008 VA examiner is no longer available, the claims file should be forwarded to another VA PTSD examiner for review.  The examiner should be asked to review the October 2008 examination report and offer an opinion as to whether the PTSD symptoms discussed in that report resulted in total occupational and social impairment and, if so, how such symptoms resulted in that level of impairment. 

2.  In the interest of avoiding further remand, the RO should review the resulting medical opinion/clarification to ensure that it is responsive to above directive.  

3.  The RO should then readjudicate the PTSD rating issue.  The Veteran and his representative should be provided with an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


